



EXHIBIT 10.1

REMARK MEDIA, INC.
SUBSCRIPTION AGREEMENT
This SUBSCRIPTION AGREEMENT (this “Agreement”) dated as of July 9, 2015, is
between Remark Media, Inc., a Delaware corporation (the “Company”), and the
purchaser identified on the signature page hereto (the “Purchaser”).
WHEREAS, the Purchaser desires to subscribe for, and the Company desires to
issue, shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), to the Purchaser subject to the terms and conditions of this
Agreement and pursuant to an effective registration statement on Form S-3 (File
No. 333-202024) filed with the U.S. Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended, which registration
statement contains the base prospectus, including all documents incorporated or
deemed incorporated therein by reference, to the extent such information has not
been superseded or modified, and has been supplemented by the prospectus
supplement of even date herewith, including the documents incorporated by
reference therein.
NOW, THEREFORE, upon the execution and delivery of this Agreement and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Purchaser agree as follows:
1.Subscription. The Purchaser, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase the number of shares of Common Stock at
the per share purchase price and aggregate purchase price (the “Subscription
Amount”) as set forth on the signature page hereto (the “Shares”), and the
Company, intending to be legally bound, hereby agrees to issue and sell the
Shares to the Purchaser.


2.Purchase and Sale of Shares. The Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase, the Shares on the third day
following the date hereof on which The NASDAQ Capital Market (“NASDAQ”) is open
for trading, or such other time not later than 10 business days after such date
as shall be agreed upon by the Company and the Purchaser (the “Closing”). At the
Closing, the Purchaser shall pay the aggregate purchase price by wire transfer
of immediately available funds to an account designated by the Company, and the
Company shall deliver instructions to the Company’s transfer agent to issue the
Shares to Purchaser in book-entry form.


3.Investment Intent. The Purchaser is purchasing the Shares for its own account,
for investment purposes only and not with a current view to distribute or resell
such Shares in whole or in part.


4.Freely Tradable Shares. The Common Stock is registered pursuant to Section
12(b) of the Securities Exchange Act of 1934 and listed on NASDAQ. The Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock or delisting the Common Stock from NASDAQ,
nor has the Company received any notice from the SEC or NASDAQ regarding the
termination of such registration or the delisting of the




--------------------------------------------------------------------------------



Common Stock from NASDAQ. When issued, the Shares will be listed on NASDAQ at
the Closing, subject to satisfaction by the Company of customary post-closing
conditions imposed by NASDAQ in similar circumstances, and will be freely
tradable by the Purchaser.


5.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.


6.Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.


7.Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.
 
PURCHASER:
 
 
 
By:
 
 
Name:
 
Purchase Price per Share: $4.00
Title:
 
Subscription Amount: $_____
 
 
No. of Shares: _____
Email:
 





Agreed and Accepted this
 
9th day of July, 2015:
 
 
REMARK MEDIA, INC.
 
By:
 
 
Name:
 
 
Title:
 

 
Address for Notice:
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
Facsimile:
 
 
Attention:
 
 
With a Copy to (which shall not constitute notice):
 
 
 
 
 
 
 
 
 
 
Telephone:
 
Subscription Amount Accepted: $_____
Facsimile:
 
No. of Shares Accepted: _____
Attention:
 



